Title: To Thomas Jefferson from John Walker, [ca. October 1775]
From: Walker, John
To: Jefferson, Thomas



Dear Sir
[ca. Oct. 1775]

I am thus far on my way to attend the Business of my Indian department at Salisbury and have just recollected a duty I owe a very worthy Man; the case in short is this. Mr. John Gibson a very worthy and clever Man, the man thro’ whom Lord Dunmore hoped to have carryed on a Correspondance with the Indians in the middle district and who nobly disdaining any such dirty business immediately delivered up his Letters &c. unasked. This man is for the present appointed Superintendent of Indian Affairs by the Commissioners of the middle district and must request your Interest in his behalf in Case the Congress should interfere in that business. I really think he is the best and ablest man in those parts. As a specimen of his abilities I can tell you h[e h … m?]ore of this. You are very unkind in never writing to me. As I am in great haste I shall say nothing of news but shall refer you to the Doctr. I hope to see you shortly after my return. Meanwhile Adieu,

Jn. Walker

